DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Acknowledgement is made of the claims to the provisional application 62/733,855 filed 09/20/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/10/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Maune on 01/12/2021.
The application has been amended as follows: Claim 15 is amended to recite:	An electronic system comprising: 	a first electronic device that is configured to be attached to a mounting region of a second device; 	the first electronic device comprising a first device housing; one or more electronic components disposed within the first device housing; a connection region located at an exterior surface of the first device housing, the connection region including a compressible semi-conductive wear layer; and one or more first device connection components configured to align the connection region of the first electronic device with the mounting region of the second device; and 	the second device comprising a second housing having an anodized layer formed over at least a portion of an exterior surface of the second device including the mounting region, an electrically conductive layer directly below the anodized layer, a plurality of micro- perforations formed through the anodized layer exposing the electrically conductive layer in the mounting region, and one or more second device connection components configured to cooperate with the first device connection components to attach and secure the connection region of the first electronic device to the mounting region of the second device such that portions of the compressible semi-conductive wear layer are pressed into the plurality of micro-perforations providing a path for discharging a flow of static electricity between the first electronic device and the second device.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, 8, or 15, especially a mounting system comprising the anodized layer and one or more connection components. Regarding claim 1, Doo U.S. Patent No. 4,153,988 (hereinafter “Doo”) teaches a system for an electronic device (refer to Abstract), the system comprising an electrically conductive layer (refer to col. 5 line 39 to col. 6 line 9); an anodized layer (refer to col. 5 line 39 to col. 6 line 9) formed over the electrically conductive layer (refer to col. 5 line 39 to col. 6 line 9) in a mounting region (refer to claim 1); a plurality of micro-perforations (refer to col. 5 line 39 to col. 6 line 9) formed through the anodized layer (refer to col. 5 line 39 to col. 6 line 9) in the mounting region (refer to claim 1), however Doo does not teach the system being a mounting system and comprising one or more connection components .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurr et al. U.S. Patent Application 2019/0318710 (hereinafter “Gurr”) teaches a device similar to Sung (refer to [0103] and figures 10, 11, and 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839